DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group II in the reply filed on 04/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant has cancelled the non-elected claims.

Priority
This application claims priority to 16/003,074 filed on 06/07/2018, now US 10,374,386 B1.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: [0034] has the same issues as is outlined in claim 30 below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites 0.085 mm- 0.01 mm at lines 3-4 and lines 7-8. This renders the claim indefinite because it is unclear if applicant intends 0.01 mm – 0.085 mm, 0.085 mm – 0.1mm, or 0.0085 mm – 0.01mm. A person of ordinary skill in the art would not understand the scope of the claimed invention, because ranges in the format used by applicant are recited from a lower value to a higher value and 0.085 mm is larger than 0.01 mm. 
For the purpose of this Office Action, the Office will interpret the claim as 0.01 mm – 0.085 mm.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 15-18 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,374,386. Although the claims at issue are not identical, claims 15, 16, and 31 are broader but fully anticipated by claim 17.
This Application
US 10374386 B1
15. A method to manufacture a chip on a carrier, 

the chip on carrier comprising a first substantially planar isolation layer with a first surface and a second surface opposite the first surface, 

the method comprising: positioning a first surface of a first substantially planar conduction layer adjacent to the second surface of the first isolation layer; 

positioning a first surface of a second substantially planar isolation layer adjacent to a second surface of the first conduction layer, 

the second surface of the first conduction layer opposite the first surface of the first conduction layer; 

etching a second conduction layer on a second surface of the second isolation layer, the second 






the second conduction layer including: 

an anode trace; and 

a cathode trace; and 

(Claim 16)


creating one or more vias through the second isolation layer to electrically couple the anode trace with the first conduction layer.





the chip on carrier comprising a first substantially planar isolation layer with a first surface and a second surface opposite the first surface, 

the method comprising: positioning a first surface of a first substantially planar conduction layer adjacent to the second surface of the first isolation layer; 

positioning a first surface of a second substantially planar isolation layer adjacent to a second surface of the first conduction layer, 

the second surface of the first conduction layer opposite the first surface of the first conduction layer; 

etching a second conduction layer on a second surface of the second isolation layer, the second 

etching a second conduction layer on a second surface of the second isolation layer, the second surface of the second isolation layer opposite the first surface of the second isolation layer1, 

the second conduction layer including: 

an anode trace; 

a cathode trace; 

positioning an optical transmitter on the cathode trace; 

creating one or more vias through the second isolation layer to electrically couple the anode trace with the first conduction layer; and 




Regarding claim 17, U.S. Patent No. 10,374,386 does not explicitly claim selecting the thicknesses of the first isolation layer, the first conduction layer, the second isolation layer, or the second conduction layer to reduce parasitic capacitance. However, the Office takes Official Notice that optimizing the thickness of layers in multilayer circuit boards to control parasitic capacitance is well known in the art. The advantage is to minimize undesired effects such as impedance mismatch. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify U.S. Patent No. 10,374,386 with selecting the thicknesses of the first isolation layer, the first conduction layer, the second isolation layer, or the second conduction layer to reduce parasitic capacitance, since it is known in the art to optimize the thickness of layers in multilayer circuit boards to control parasitic capacitance in order to minimize undesired effects such as impedance mismatch. 
Regarding claim 18, U.S. Patent No. 10,374,386 does not explicitly claim selecting the position or size of the vias to reduce parasitic capacitance. However, the Office takes Official Notice that optimizing the position and size of vias in multilayer circuit boards to control parasitic capacitance is well known in the art. The advantage is to minimize undesired effects such as impedance mismatch. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify U.S. Patent No. 10,374,386 with the position or size of the vias to reduce parasitic capacitance, since it is known in the art to optimize the position and size of vias in multilayer circuit boards to control parasitic capacitance in order to minimize undesired effects such as impedance mismatch. 
s 19 and 25-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,374,386 in view of Song et al. (US 2013/0235542 A1), hereafter Song.
Regarding claim 19, claim 17 of U.S. Patent No. 10,374,386 does not explicitly disclose positioning the cathode trace and the anode trace are positioned coplanar to one another. Song discloses positioning the cathode trace and the anode trace are positioned coplanar to one another (Fig. 2A elements 202 and 210A). The advantage is reduced signal degradation ([0033]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify U.S. Patent No. 10,374,386 with positioning the cathode trace and the anode trace are positioned coplanar to one another as disclosed by Song in order to reduce signal degradation.
Regarding claim 25, claim 17 of U.S. Patent No. 10,374,386 does not explicitly disclose selecting the thickness comprises selecting the thickness of the first isolation layer between the first surface and the second surface of the first isolation layer of approximately 0.10-0.50 millimeters (mm). However, Song discloses optimizing the thickness of the insulating layers to optimize signal transmission ([0038]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify claim 17 of U.S. Patent No. 10,374,386  with disclose selecting the thickness comprises selecting the thickness of the first isolation layer between the first surface and the second surface of the first isolation layer of approximately 0.10-0.50 millimeters (mm), since Song discloses optimizing the thickness of the insulating layers to optimize signal transmission and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 26, claim 17 of U.S. Patent No. 10,374,386 does not explicitly disclose selecting the thickness comprises selecting the thickness of the second isolation layer between the first surface and the second surface of the second isolation layer of approximately 0.10-0.30 millimeters (mm). In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 27, claim 17 of U.S. Patent No. 10,374,386 does not explicitly disclose selecting the thickness comprises: selecting the thickness of the first isolation layer between the first surface and the second surface of the first isolation layer of approximately 0.10-0.50 millimeters (mm); and selecting the thickness of the second isolation layer between the first surface and the second surface of the second isolation layer of approximately 0.10- 0.30 mm. However, Song discloses optimizing the thickness of the insulating layers to optimize signal transmission ([0038]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify claim 17 of U.S. Patent No. 10,374,386 with disclose selecting the thickness comprises: selecting the thickness of the first isolation layer between the first surface and the second surface of the first isolation layer of approximately 0.10-0.50 millimeters (mm); and selecting the thickness of the second isolation layer between the first surface and the second surface of the second isolation layer of approximately 0.10- 0.30 mm, since Song discloses optimizing the thickness of the insulating layers to optimize signal transmission and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 28, claim 17 of U.S. Patent No. 10,374,386 does not explicitly disclose selecting the thickness of the first isolation layer comprises selecting the thickness of approximately 0.15-0.30 mm; and wherein selecting the thickness of the second isolation layer comprises selecting the thickness of approximately 0.10-0.20 mm. However, Song discloses optimizing the thickness of the insulating layers to optimize signal transmission ([0038]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify claim 17 of U.S. Patent No. 10,374,386 with disclose selecting the thickness of the first isolation layer comprises selecting the thickness of approximately 0.15-0.30 mm; and wherein selecting the thickness of the second isolation layer comprises selecting the thickness of approximately 0.10-0.20 mm, since Song discloses optimizing the thickness of the insulating layers to optimize signal transmission and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 29, claim 17 of U.S. Patent No. 10,374,386 does not explicitly disclose selecting the position or size of the vias comprise selecting a circular cross section of approximately 0.08 millimeters (mm)-0.12 mm in diameter for at least one of the vias. However, Song discloses optimizing a circular cross section diameter of the vias in order to optimize efficiency of signal transmission ([0037]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify claim 17 of U.S. Patent No. 10,374,386 with disclose selecting the position or size of the vias comprise selecting a circular cross section of approximately 0.08 millimeters (mm)-0.12 mm in diameter for at least one of the vias, since Song discloses optimizing a circular cross section diameter of the vias in order to optimize efficiency of signal transmission and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

s 20, 23, 24, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,374,386 in view of Yeo et al. (US 2003/0052380 A1), hereafter Yeo.
Regarding claim 20, claim 17 of U.S. Patent No. 10,374,386 does not explicitly disclose etching the second conduction layer comprises extending the anode trace extends around at least a portion of an outer perimeter of the second conduction layer. However, Yeo further discloses etching the second conduction layer comprises extending the anode trace extends around at least a portion of an outer perimeter of the second conduction layer (Figs. 2A and 5A element T1 is on the outer perimeter of T2). The advantage is to improve the frequency response ([0032]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify claim 17 of U.S. Patent No. 10,374,386 with disclose etching the second conduction layer comprises extending the anode trace extends around at least a portion of an outer perimeter of the second conduction layer as disclosed by Yeo in order to improve the frequency response.
Regarding claim 23, Yeo further discloses electrically coupling the optical transmitter to the anode trace (Figs. 2A and 5A element WB).
Regarding claim 24, Yeo further discloses electrically coupling the optical transmitter to the anode trace comprises electrically coupling a wire bond between the anode trace and the optical transmitter (Figs. 2A and 5A element WB).
Regarding claim 30, claim 17 of U.S. Patent No. 10,374,386 does not explicitly disclose creating the one or more vias comprises creating four vias; and wherein selecting the position or size of the vias comprise: positioning a center of a first via of the four vias approximately 0.085 mm-0.01 mm from a first side of the second conduction layer and approximately 0.2 mm-0.3 mm from a second side of the second conduction layer, the first side and the second side forming a right angle; positioning a center of a second via of the four vias approximately 0.085 mm- 0.01 mm from the first side and approximately In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,374,386, as applied to claim 15 above, and further in view of Noguchi et al. (US 2019/0069395 A1), hereafter Noguchi.
Regarding claim 21, U.S. Patent No. 10,374,386 does not explicitly disclose etching the second conduction layer comprises positioning the cathode trace at least partially inside the anode trace. However, Noguchi discloses the second conduction layer comprises positioning the cathode trace (Fig. 4A element 145) at least partially inside the anode trace (Fig. 4A elements 144). The advantage, as is known in the art, is to optimize the layout for desired electrical performance. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify U.S. Patent No. 10,374,386 with the second conduction layer comprises positioning the cathode trace at least partially inside the anode trace as disclosed by Noguchi in order to optimize the layout for desired electrical performance as is known in the art.
Regarding claim 22, U.S. Patent No. 10,374,386 does not explicitly disclose positioning the cathode trace at least partially inside the anode trace comprises forming the anode trace as a substantially U- shaped pattern along an outer perimeter of the second conduction layer, and forming the cathode trace as a substantially O-shaped pattern inside the anode trace. However, Noguchi further discloses positioning the cathode trace at least partially inside the anode trace comprises forming the anode trace as a substantially U- shaped pattern along an outer perimeter of the second conduction layer (Fig. 4A elements 144), and forming the cathode trace as a substantially O-shaped pattern inside the anode trace (Fig. 4A elements 145). The advantage, as is known in the art, is to optimize the layout for desired electrical performance. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify U.S. Patent No. 10,374,386 with positioning the cathode trace at least partially inside the anode trace comprises forming the anode trace as a substantially U- shaped pattern along an outer perimeter of the second conduction layer, and forming the cathode trace as a substantially O-shaped pattern inside the anode trace as disclosed by Noguchi in order to optimize the layout for desired electrical performance as is known in the art.

32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,374,386, as applied to claim 15 above, and further in view of Treese et al. (US 2017/0194763 A1), hereafter Treese.
Regarding claim 32, claim 17 of U.S. Patent No. 10,374,386 does not explicitly disclose positioning the heating resistor comprises positioning the heating resistor inside the cathode trace. Treese further discloses positioning the heating resistor comprises positioning the heating resistor inside the cathode trace (Fig. 1 element 118 and 106). The advantage is to control the output wavelength ([0028]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 17 of U.S. Patent No. 10,374,386 with positioning the heating resistor comprises positioning the heating resistor inside the cathode trace as disclosed by Treese in order to control the output wavelength.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-20 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Yeo. 
Regarding claim 15, Song discloses a method to manufacture a chip (Fig. 1 elements 102 and 104) on a carrier (Fig. 1 element 108), the chip on carrier comprising a first substantially planar isolation layer with a first surface and a second surface opposite the first surface (Fig. 2A element 204B), the method comprising: positioning a first surface of a first substantially planar conduction layer adjacent to the second surface of the first isolation layer (Fig. 2C element 208A); positioning a first surface of a second substantially planar isolation layer adjacent to a second surface of the first conduction layer (Fig. 2A element 204A), the second surface of the first conduction layer opposite the first surface of the first conduction layer (Fig. 2C element 208A); a second conduction layer on a second surface of the second isolation layer (Fig. 2C element 202), the second surface of the second isolation layer opposite the first surface of the second isolation layer (Fig. 2A element 204A), the second conduction layer including: an anode trace (Fig. 2A element 202); and a cathode trace (Fig. 2A element 210A); and creating one or more vias through the second isolation layer to electrically couple the anode trace with the first 
Regarding claim 16, Yeo further discloses positioning an optical transmitter on the cathode trace ([0026]). The advantage is to connect the optical transmitter. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Song with an optical transmitter on the cathode trace as disclosed by Yeo in order to connect the optical transmitter.
Regarding claim 17, Song discloses optimizing the thickness of the insulating layers to optimizing signal transmission ([0038]). Yeo further discloses optimizing the design of carriers to reduce parasitic capacitances ([0023]). Song in view of Yeo not explicitly claim selecting the thicknesses of the first isolation layer, the first conduction layer, the second isolation layer, or the second conduction layer to reduce parasitic capacitance. However, the Office takes Official Notice that optimizing the thickness of layers in multilayer circuit boards to control parasitic capacitance is well known in the art. The advantage is to minimize undesired effects such as impedance mismatch. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Song in view of Yeo with selecting the thicknesses of the first isolation layer, the first conduction layer, the second isolation layer, or the second conduction layer to reduce parasitic capacitance, since it is known in the art to optimize the thickness of layers in multilayer circuit boards to control parasitic capacitance in order to minimize undesired effects such as impedance mismatch. 
Regarding claim 18, Yeo further discloses optimizing the design of carriers to reduce parasitic capacitances ([0023]). Song in view of Yeo do not explicitly claim selecting the position or size of the vias to reduce parasitic capacitance. However, the Office takes Official Notice that optimizing the position and size of vias in multilayer circuit boards to control parasitic capacitance is well known in the art. The advantage is to minimize undesired effects such as impedance mismatch. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Song in view of Yeo with the position or size of the vias to reduce parasitic capacitance, since it is known in the art to optimize the position and size of vias in multilayer circuit boards to control parasitic capacitance in order to minimize undesired effects such as impedance mismatch. 
Regarding claim 19, Song further discloses positioning the cathode trace and the anode trace are positioned coplanar to one another (Fig. 2A elements 202 and 210A).
Regarding claim 20, Yeo further discloses etching the second conduction layer comprises extending the anode trace extends around at least a portion of an outer perimeter of the second conduction layer (Figs. 2A and 5A element T1 is on the outer perimeter of T2).
Regarding claim 23, Yeo further discloses electrically coupling the optical transmitter to the anode trace (Figs. 2A and 5A element WB).
Regarding claim 24, Yeo further discloses electrically coupling the optical transmitter to the anode trace comprises electrically coupling a wire bond between the anode trace and the optical transmitter (Figs. 2A and 5A element WB).
Regarding claim 25, Song in view of Yeo do not explicitly disclose selecting the thickness comprises selecting the thickness of the first isolation layer between the first surface and the second surface of the first isolation layer of approximately 0.10-0.50 millimeters (mm). However, Song discloses optimizing the thickness of the insulating layers to optimize signal transmission ([0038]). Accordingly, it In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 26, Song in view of Yeo do not explicitly disclose selecting the thickness comprises selecting the thickness of the second isolation layer between the first surface and the second surface of the second isolation layer of approximately 0.10-0.30 millimeters (mm). However, Song discloses optimizing the thickness of the insulating layers to optimize signal transmission ([0038]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Song in view of Yeo with disclose selecting the thickness comprises selecting the thickness comprises selecting the thickness of the second isolation layer between the first surface and the second surface of the second isolation layer of approximately 0.10-0.30 millimeters (mm), since Song discloses optimizing the thickness of the insulating layers to optimize signal transmission and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 27, Song in view of Yeo do not explicitly disclose selecting the thickness comprises: selecting the thickness of the first isolation layer between the first surface and the second surface of the first isolation layer of approximately 0.10-0.50 millimeters (mm); and selecting the thickness of the second isolation layer between the first surface and the second surface of the second isolation layer of approximately 0.10- 0.30 mm. However, Song discloses optimizing the thickness of the insulating layers to optimize signal transmission ([0038]). Accordingly, it would have been obvious to a In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 28, Song in view of Yeo do not explicitly disclose selecting the thickness of the first isolation layer comprises selecting the thickness of approximately 0.15-0.30 mm; and wherein selecting the thickness of the second isolation layer comprises selecting the thickness of approximately 0.10-0.20 mm. However, Song discloses optimizing the thickness of the insulating layers to optimize signal transmission ([0038]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Song in view of Yeo with disclose selecting the thickness of the first isolation layer comprises selecting the thickness of approximately 0.15-0.30 mm; and wherein selecting the thickness of the second isolation layer comprises selecting the thickness of approximately 0.10-0.20 mm, since Song discloses optimizing the thickness of the insulating layers to optimize signal transmission and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 29, Song in view of Yeo do not explicitly disclose selecting the position or size of the vias comprise selecting a circular cross section of approximately 0.08 millimeters (mm)-0.12 mm in diameter for at least one of the vias. However, Song discloses optimizing a circular cross section diameter of the vias in order to optimize efficiency of signal transmission ([0037]). Accordingly, it would In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 30, Song in view of Yeo do not explicitly disclose creating the one or more vias comprises creating four vias; and wherein selecting the position or size of the vias comprise: positioning a center of a first via of the four vias approximately 0.085 mm-0.01 mm from a first side of the second conduction layer and approximately 0.2 mm-0.3 mm from a second side of the second conduction layer, the first side and the second side forming a right angle; positioning a center of a second via of the four vias approximately 0.085 mm- 0.01 mm from the first side and approximately 0.4 mm-0.54 mm from the second side; positioning a center of a third via of the four vias approximately 0.6 mm-0.63 mm from the first side and approximately 0.4 mm-0.54 mm from the second side; and positioning a center of a fourth via of the four vias approximately 0.6 mm-0.63 mm from the first side and approximately 0.2 mm-0.3 mm from the second side. However, Yeo discloses a number of vias and optimizing the position of the vias ([0031]) in order to optimize the improved frequency response ([0032]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Song in view of Yeo with creating the one or more vias comprises creating four vias; and wherein selecting the position or size of the vias comprise: positioning a center of a first via of the four vias approximately 0.085 mm-0.01 mm from a first side of the second conduction layer and approximately 0.2 mm-0.3 mm from a second side of the second conduction layer, the first side and the second side forming a right angle; positioning a center of a second via of the four vias approximately In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Yeo, as applied to claim 15 above, and further in view of Noguchi et al. (US 2019/0069395 A1), hereafter Noguchi.
Regarding claim 21, Song in view of Yeo do not explicitly disclose etching the second conduction layer comprises positioning the cathode trace at least partially inside the anode trace. However, Noguchi discloses the second conduction layer comprises positioning the cathode trace (Fig. 4A element 145) at least partially inside the anode trace (Fig. 4A elements 144). The advantage, as is known in the art, is to optimize the layout for desired electrical performance. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Song in view of Yeo with the second conduction layer comprises positioning the cathode trace at least partially inside the anode trace as disclosed by Noguchi in order to optimize the layout for desired electrical performance as is known in the art.
Regarding claim 22, Song in view of Yeo do not explicitly disclose positioning the cathode trace at least partially inside the anode trace comprises forming the anode trace as a substantially U- shaped pattern along an outer perimeter of the second conduction layer, and forming the cathode trace as a .

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Yeo, as applied to claim 15 above, and further in view of Treese et al. (US 2017/0194763 A1), hereafter Treese.
Regarding claim 31, Song in view of Yeo do not explicitly disclose positioning a heating resistor on the second surface of the second isolation layer. However, Treese discloses positioning a heating resistor on the second surface of the second isolation layer (Fig. 1 element 110 on element 102). The advantage is to control the output wavelength ([0028]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Song in view of Yeo with positioning a heating resistor on the second surface of the second isolation layer as disclosed by Treese in order to control the output wavelength.
Regarding claim 32, Treese further discloses positioning the heating resistor comprises positioning the heating resistor inside the cathode trace (Fig. 1 element 118 and 106).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







09/29/2021                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant is encouraged to review the publication of the parent application. The published patent appears to contain “etching a second conduction layer” twice. It is unclear if applicant intended multiple etching steps or if this is a typo.